NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



LE SCAMPI CONDOMINIUM               )
ASSOCIATION, INC.,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D15-3208
                                    )
MICHAEL WILLIAM HALL and JANET      )
MARGARET HALL,                      )
                                    )
           Appellees.               )
___________________________________ )

Opinion filed July 8, 2016.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Daniel F. Pilka of Pilka & Associates, P.A.,
Brandon, for Appellant.

Celena R. Nash of Glazer & Associates,
P.A., Ft. Lauderdale, for Appellees.


SILBERMAN, Judge.

              In the underlying action, Le Scampi Condominium Association, Inc.,

sought declaratory and injunctive relief against condominium unit owners Michael and

Janet Hall. The Association asserted that the Halls were leasing their unit for less than

one month and without the Association's prior approval in violation of section 9 of the

Association's Rules and Regulations. This appeal stems from a final summary
judgment in which the trial court ruled that portions of section 9 of the Rules and

Regulations are unenforceable because they conflict with the Declarations of

Condominium. We conclude that there is no conflict and reverse.

              Le Scampi condominium unit owners are governed by Declarations of

Condominium which have been recorded in the official records of Pinellas County. The

Rules and Regulations for the Association are attached to and specifically referenced in

the Declarations and were recorded in the public records at the same time as the

Declarations. Because the agreement between the parties consists of more than one

document, those documents should be considered together to determine the terms of

the parties' agreement. Berkowitz v. Delaire Country Club, Inc., 126 So. 3d 1215, 1220

(Fla. 4th DCA 2012).

              Section 3 of the Declarations provides that the Declarations are the

governing documents and all of the other condominium documents, including the Rules

and Regulations, are subject to the Declarations. Thus, if a conflict arises between the

documents, the Declarations should control over the Rules and Regulations. See

Heron at Destin W. Beach & Bay Resort Condo. Ass'n, Inc. v. Osprey at Destin W.

Beach, 94 So. 3d 623, 629 (Fla. 1st DCA 2012).

              Section 9.5 of the Declarations addresses the sale, lease, and transfer of

condominium units. That section provides, in pertinent part, as follows:

              A. Sale, Lease, or Transfer. Subject to the provisions of
              subparagraph B below, a unit owner may without restriction
              under this Declaration sell, give, devise, lease or otherwise
              transfer his unit, or any interest therein, to his spouse, or to
              his child, parent, brother, sister, grandchild or descendant, or
              to any one or more of them, or to any Trustee of a Trust, the
              sole beneficiary of which is the unit owner or his spouse,
              child, parent, brother, sister, grandchild or descendant, or



                                            -2-
              any one or more of them, or to any other existing unit owner.
              Notice of any such unrestricted transfer shall be given to the
              Board of Directors of the Association within thirty (30) days
              following consummation of such transfer.

              B. Notice to Association of Certain Transfers. Whenever a
              unit owner shall propose to sell, give, devise, lease or
              otherwise transfer his unit, or any interest therein, to any
              person other than a person or entity described in
              subparagraph A above, said unit owner shall give the
              Association not less than thirty (30) days prior written notice
              of the proposed transfer, which notice shall briefly describe
              the type of transfer proposed by the unit owner and shall
              state the name, address, and financial and character
              references of the proposed transferee. The notice shall also
              include a copy of the proposed contract for sale, lease or
              other document, if any, affecting said transfer.

(Emphasis added.) Under section 9.5(A), the sale, lease, or transfer of units to certain

family members is "unrestricted" so long as the appropriate notice is given after the

transfer. Under section 9.5(B), the sale, lease, or transfer of units to persons other than

the family members listed in section 9.5(A) is not expressly "unrestricted." However, the

only restriction set forth in section 9.5(B) is compliance with a prior-notice provision.

              Section 9 of the Rules and Regulations is entitled "Rental of Units," and it

imposes additional restrictions as follows:

              A. Units may be rented, subject to the approval of the
              Association, as set forth in Paragraph 7 above. All leases or
              rental agreements must be in writing, must include Rules
              and Regulations, and must be submitted to the Association
              prior to the actual occupancy of the unit by the tenant. No
              lease or rental agreement shall be binding until approved by
              the Association in writing.

              B. Units may not be leased or rented for a period of less
              than one (1) month.

              C. The Association shall have the right to evict any tenant of
              any owner in the event the tenant openly violates these
              Rules and Regulations and refuses to abide by same. Such



                                              -3-
              power may be exercised by either the owner of such rented
              unit or the [A]ssociation and when so exercised shall be
              done so in accordance with those provisions as set forth in
              Section 83.40, et. seq., of the Florida Statutes.

(Emphasis added.) Under this section, rentals are subject to the approval of the

Association and may not encompass a period of less than one month.

              The Association filed the underlying action seeking declaratory and

injunctive relief to prevent the Halls from leasing their condominium unit to unknown

third parties without prior approval and for periods of less than one month. The Halls

did not dispute that they rented their unit without prior approval and for periods of less

than one month in violation of section 9 of the Rules and Regulations. However, the

Halls argued that those portions of section 9 of the Rules and Regulations are

unenforceable because they conflict with their unrestricted right to lease their unit under

section 9.5(B) of the Declarations. The trial court granted the Halls' motion for summary

judgment and denied the Association's motion for summary judgment on this basis.

              The question on appeal is whether the trial court erred in determining that

the portions of section 9 of the Rules and Regulations prohibiting leasing for less than

one month and requiring Association approval prior to leasing are unenforceable

because they purportedly conflict with section 9.5(B) of the Declarations. Because the

trial court's interpretation of restrictive covenants is a question of law, it is subject to a

de novo review on appeal. Whitley v. Royal Trails Prop. Owners' Ass'n, Inc., 910 So. 2d
381, 383 (Fla. 5th DCA 2005).

              The trial court's ruling turns on an interpretation of section 9.5(B) of the

Declarations as conferring a right to sell, lease, or transfer a condominium unit to

persons other than the family members listed in section 9.5(A) that is restricted only by



                                              -4-
the notice requirement as set forth therein. Under this interpretation, portions of section

9 of the Rules and Regulations would conflict with the Halls' unrestricted right to lease

their unit by imposing additional restrictions thereon. However, this interpretation of

section 9.5(B) of the Declarations is inconsistent with its plain language. Unlike section

9.5(A), section 9.5(B) does not provide that the right to sell, lease, or transfer a

condominium unit is unrestricted with the exception of the notice requirement. Instead,

section 9.5(B) imposes a prior-notice requirement and specifies the contents of the

notice. It does not otherwise address the unit owner's right to sell, lease, or transfer a

condominium unit to persons other than the family members listed in section 9.5(A).

              When a contract is silent on a particular matter, courts should not impose

contractual rights and duties on the parties under the guise of construction. BMW of N.

Am., Inc. v. Krathen, 471 So. 2d 585, 587 (Fla. 4th DCA 1985); Jacobs v. Petrino, 351
So. 2d 1036, 1039 (Fla. 4th DCA 1976). Because section 9.5(B) of the Declarations

does not expressly grant the condominium unit owner the unrestricted right to sell,

lease, or transfer a unit, a court cannot properly bestow such a right. Thus, the

provision in section 9 of the Rules and Regulations which requires approval of the

Association and prohibits unit rentals for a period of less than one month is not in

conflict with the Declarations.

              Our conclusion is reinforced by the fact that section 9.5(A) of the

Declarations expressly provides for the sale, lease, or transfer of units "without

restriction" and for the "unrestricted transfer" of units to certain family members.

Section 9.5(B), on the other hand, provides for the sale, lease, or transfer to persons

other than the family members listed in section 9.5(A) but does not describe those




                                             -5-
actions as "unrestricted." "Under the principle of statutory construction, expressio unius

est exclusio alterius, the mention of one thing implies the exclusion of another." Moonlit

Waters Apartments, Inc. v. Cauley, 666 So. 2d 898, 900 (Fla. 1996). The mention of

the "unrestricted" right to sell, lease, or transfer units in section 9.5(A) but not in section

9.5(B) therefore supports the conclusion that the right to sell, lease, or transfer units in

section 9.5(B) is not unrestricted.

              Because there is no conflict between section 9.5(B) of the Declarations

and the portions of section 9 of the Rules and Regulations prohibiting leasing for less

than one month and requiring Association approval prior to leasing, the trial court erred

in denying the Association's motion for summary judgment and granting the Halls'

motion for summary judgment. We therefore reverse the final judgment and remand

with directions for the court to grant the Association's motion for summary judgment.

              Reversed and remanded.



CRENSHAW and BLACK, JJ., Concur.




                                             -6-